{¶ 13} I concur in the opinion affirming the trial court. I write separately to stress two points. First, employers and managers of companies unquestionably have an interest in preventing drug use by their employees, as it affects not only the quality of their production but also the safety of their staff and potential consumers. Second, employers also enjoy the prerogative to clearly set forth terms that define the manner in which vacation can be used or retained and the consequences for violation of company policies. It was within the authority of Quality Mold, Inc. to define the terms in its handbook. That it failed to do so does not transform the trial court's judgment into error. *Page 7